11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Jeffery Dale Spurlen,                                      * From the 91st District
                                                             Court of Eastland County,
                                                             Trial Court No. 22561.

Vs. No. 11-12-00274-CR                                     * March 21, 2013

The State of Texas,                                        * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.